Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 12/6/21.  In the reply, the applicant amended claims 1, 4, 5; canceled claims 3, 6.  Claims 1-2, 4-5 are pending. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 8,755,880) (“Higuchi”) in view of Kuefner (US 10,980,830).

	Higuchi discloses a smart contact lens for non-invasive drug delivery (see abstract and Fig. 1) comprising: a platform 12 configured to be worn on an eye (C12L46-51); a reservoir 19 installed within the platform, and having a receiving part in which a drug is received (C11L42-46) (receiving part is the access port for filling), to provide the eye with the drug; an electrode 14 (anode; active electrode) for iontophoresis installed in the reservoir to make iontophoresis work to provide the eye with the drug from the reservoir (C11L37-39); and an activation chip 16 (cathode; return electrode) electrically connected to the electrode 14 for iontophoresis to activate iontophoresis.
	Higuchi discloses multiple reservoirs but does not directly disclose the details of the reservoir as claimed.  Kuefner, in the analogous art, teaches a patch-like dressing iontophoresis device with a plurality of reservoirs 72 (Fig. 8).  The reservoir includes a support surface 12, the plurality of pillars 72 (receiving part) interposed between the support surface and a supply surface 74.  The supply surface 74 has a supply hole (pores) to provide the eye with the drug.  The supply surface is disposed opposite the support surface (Fig. 8).  The plurality of pillars 72 extend from the supply surface to the support surface in a direction perpendicular and the pillars spaced apart from each other in a space between the support surface and the supply surface (Fig. 8).  Therefore, it would have been obvious to a 
Claim 2: Higuchi further discloses: A power transmitting structure 26 electrically connected to the activation chip 16 to supply external power to the activation chip; and a power storage 20 electrically connected to the power transmitting structure 26 to receive the power from the power transmitting structure and store the power (C15L13-17, C11L7-33, Fig. 1).

Response to Arguments
7.	Applicant's arguments have been fully considered but they are not persuasive. First, applicant argues that Higuchi fails to teach the features of installing the pillars at a space between the support surface and the supply surface; and disposing the pillars to be spaced apart from each other.  In the non-final action Higuchi was not relied on to disclose these features and instead Higuchi in view of the teaching from Kuefner was relied on and now maintained as previously combined.
	Second, applicant argues that Kuefner is not easily combinable with Higuchi because Kuefner discloses magnesium chloride in the drug reservoir and magnesium chloride is hazardous to the eyes.  This argument is not persuasive because it is the structure and not the method of treatment (drug used) of Kuefner that is modifying Higuchi.  Further, Kuefner teaches the use of its patch for delivery by diffusion and also iontophoresis C2L36-45. 
	Lastly, applicant argues that Kuefner fails to teach a plurality of pillars interposed between the support surface and the supply surface and spaced apart from each other.  This argument is not persuasive.  The rejection with Kuefner reads that the pillars 72 are interposed between the support surface 12 and the supply surface 74 and spaced apart from each other (Fig. 8).  Rejection maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783